Citation Nr: 9935340	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  94-46 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on verified active duty from October 1954 
to September 1957, from April 1959 to September 1962, and 
from November 1962 to June 1976.

This appeal arose from a March 1994 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.


FINDINGS OF FACT

1.  The veteran has been granted service connection for a 
lumbosacral spine disorder with arthritis, evaluated as 40 
percent disabling; dislocation of the left shoulder (minor), 
evaluated as 20 percent disabling; tinnitus, evaluated as 10 
percent disabling; lacerated tendons of the right 4th and 5th 
phalangeals (major), evaluated as 10 percent disabling; a 
bilateral hearing loss disability, evaluated as 0 percent 
disabling; and a hiatal hernia, evaluated as 0 percent 
disabling.

2.  The medical evidence establishes that the veteran's 
service-connected disabilities are of such severity as to 
preclude him from obtaining or retaining substantially 
gainful employment.


CONCLUSION OF LAW

The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities are met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board of Veterans' Appeals 
(Board) finds that the claim for TDIU is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, the Board finds that the claim is not implausible 
when the contentions and the evidence of record are viewed in 
the light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.

The regulatory scheme for TDIU ratings provides both 
objective and subjective criteria.  Hatlestad v. Derwinski, 3 
Vet. App. 213, 216 (1992).  The objective criteria, set forth 
at 38 C.F.R. § 3.340(a)(2) (1999), provide for a total rating 
when there is a single disability or a combination of 
disabilities that results in a 100 percent schedular 
evaluation.  Subjective criteria, set forth at 38 C.F.R. 
§ 4.16(a) (1999), provide for a TDIU rating when, due to 
service-connected disability, a veteran is unable to secure 
or follow a substantially gainful occupation, and has a 
single disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability to bring the combined evaluation to 70 percent.

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 4.15 (1999).  
To warrant a total rating based in individual 
unemployability, the veteran's service-connected disabilities 
must be severe enough, in light of his educational background 
and employment history, to render him unable to secure and 
follow a substantially gainful occupation.  38 C.F.R. 
§§ 3.340, 3.341, 4.6 (1999).

While the veteran's disability evaluation is less than 100 
percent for his service-connected disabilities, he has argued 
that his conditions are severe enough to prevent his 
obtaining and retaining substantially gainful employment.  To 
support his claim, he submitted the September 1994 
determination by the Social Security Administration of 
entitlement to benefits.  This finding noted that his back 
disability required him to change position frequently; he was 
noted to be unable to lift his left arm above shoulder level.

The veteran also submitted a June 1992 letter from the Post 
Office wherein he was noted to be medically unfit for the 
position of Rural Carrier Associate.  His history of severe 
back problems was referred to and mention was made of a 
private physician's 1992 statement that his lifting was 
restricted to 25 pounds.

The veteran was examined by VA in May 1997.  This noted that 
he had mostly worked in construction; most recently he had 
worked in a supervisory capacity for Texas Instruments.  At 
the time of this examination, he reported pain and discomfort 
over the areas of the past lacerations over the fingers of 
the right hand.  He indicated that he had decreased grip 
strength due to mild flexion contracture of both fingers.  
Since he was right-handed, this interfered with his ability 
to work.  He also complained of pain and stiffness in the 
left shoulder and low back.  He stated that his joints would 
"pop and crack."  He described no radicular symptoms.  

The objective examination of the spine revealed no evidence 
of kyphosis or scoliosis.  There was a mild loss of lumbar 
lordosis in the lower lumbosacral area.  He displayed 
tenderness with deep palpation over the low back; diffuse 
muscle spasms were also present bilaterally.  Forward flexion 
was to 45 degrees; extension was to 10 degrees; lateral 
flexion was to 20 degrees bilaterally; and rotation was to 20 
degrees bilaterally.  He had positive straight leg raises at 
45 degrees, at which time he had excruciating low back pain.  

The veteran's shoulders displayed no subluxation or bony 
abnormality.  There was marked crepitus bilaterally, with the 
left being worse than the right.  Forward flexion was to 90 
degrees; abduction was to 90 degrees; and internal and 
external rotation were to 45 degrees.  There was mild 
tenderness to the deltoid area.  The acromioclavicular joint 
was intact and nontender to palpation.  There was mild 
tenderness to the supraspinatus.  

The middle and ring fingers of the veteran's right hand had 
linear scars on the palmar surface, which extended from the 
crease of the metacarpophalangeal (MCP) joint to the crease 
of the distal interphalangeal (DIP) joint.  These were well-
healed and nonadherent to the underlying structures.  There 
was no evidence of wasting or atrophy of the interosseous 
musculature.  The distal portions of these fingers remained 
flexed at about 45 degrees, although they could be passively 
extended without pain or discomfort.  He was able to flex all 
the distal portions of the digits to the middle palmar 
crease.  He could also oppose the thumb with the index and 
small finger.  The neurological evaluation noted that his 
gait was slow and antalgic due to back pain.  He could not 
stand on one foot and he could not heel/toe walk.  An X-ray 
of the back revealed mild degenerative changes with small 
anterior and lateral osteophytes at multiple levels.  The 
shoulder X-ray showed a chronic rotator cuff injury.  The 
diagnoses were status post injury to the left shoulder with 
chronic rotator cuff injury and decreased range of motion; 
injury to the middle and ring fingers of the right hand 
distal flexion of the digits and decreased strength; and low 
back pain secondary to degenerative joint disease.  It is 
further noted that the examiner mistakenly assumed that the 
veteran was working at the time of this examination.

The veteran underwent a vocational assessment in November 
1997.  This noted that he had not been employed since 
February 1993.  An August 1993 evaluation noted that he was 
unable to sit or stand of long periods because of back pain, 
and that he walked with a cane.  He was restricted to lifting 
only 25 pounds, which should only be attempted as little as 
possible.  Sitting and standing/walking were to be limited to 
no more than 30 minutes during an 8 hour day.  He should 
never be required to stoop or crouch.  His hand condition was 
noted to be disabling because it affected his major hand.  
Another assessment performed in March 1994 noted that he 
could only carry 5 to 10 pounds on occasion and 1 to 5 pounds 
frequently.  He could only stand for 15 to 20 minute periods 
without interruption and could only sit 20 to 30 minutes 
without changing position.  It was noted that he should never 
climb, crouch, kneel or crawl; his impairments affected his 
ability to reach, handle, push/pull and hear.  The assessment 
noted that he had done some skilled work as a mini-warehouse 
manager, which required light exertion.  It was not believed 
that he had any work skills which would transfer to jobs 
within his residual physical capabilities.  It was then 
stated that 

It is my opinion that [the veteran's] service 
connected impairments are chronic and severe and 
that they have rendered him incapable of any kind 
of gainful employment.  I believe that he is under 
a vocational disability of 100 percent from service 
connected disabilities.

After a careful review of the evidence of record, it is found 
that the veteran is unable to engage in substantially gainful 
employment because of his service-connected disabilities.  
There does not appear to be any evidence of record which 
would lead to the conclusion that the veteran would be able 
to obtain and retain employment.  In fact, an extensive 
vocational assessment conducted in November 1997 found just 
the opposite; that is, that the veteran is not employable 
because of his service-connected disabilities.  

In conclusion, it is found after weighing all the evidence 
and after resolving any doubt in the veteran's favor, that an 
award of TDIU is warranted.


ORDER

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities is granted, subject to the laws and regulations 
governing the award of monetary benefits.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals


 

